Exhibit SECURITY AGREEMENT THIS SECURITY AGREEMENT (this "Agreement") dated as of , 2009, is made by Z TRIM HOLDINGS, INC.,an Illinois corporation, with an address at 1011 Campus Drive, Mundelein, Illinois 60060 ("Debtor") in favor of the Secured Parties listed on Annex A attached hereto (the “Secured Parties”)(as defined below). RECITALS A.Pursuant to the terms of an 8% Senior Secured Convertible Note by and between the Debtor and each Holder (as amended, restated, supplemented or otherwise modified, the "Note" and collectively, the "Notes"; capitalized terms used in this Agreement shall have the meanings set forth in the Note unless specifically defined herein), the Holders have agreed to makeloans totheDebtor (the "Loans"),asoffered by that certain Private Placement Memorandum dated March 25, 2009 (the "Offering"). B.Each Holder hereby agrees that any and all action, agreements, extensions, adjustments, waivers, notices, or amendments may be made by the consent of the Requisite Holders (as herein after defined), including, if deemed appropriate, the appointment of a collateral agent. C.In order to induce the Secured Parties to make the Loans, the Debtor has agreed to execute and deliver this Agreement granting a security interest in all of the Debtor's assets tothe Secured Parties. AGREEMENT NOW THEREFORE, in consideration of the foregoing recitals, the mutual agreements and covenants set forth herein, and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto hereby agree as follows: 1.DefinitionsThe following additional terms, when used in this Agreement, shall have the following meanings: "Account Debtor" shall mean any Person who is obligated under an Account. "Accounts" shall mean, for any Person, all "accounts" (as defined in the UCC), now or hereafter owned or acquired by such Person or in which such Person now or hereafter has or acquires any rights and, in any event, shall mean and include, without limitation, (a) all accounts receivable, contract rights, book debts, notes, drafts and other obligations or indebtedness owing to such Person arising from the sale or lease of goods or other property by such Person or the performance of services by such Person (including, without limitation, any such obligation which might be characterized as an account or general intangible under the Uniform Commercial Code in effect in any jurisdiction), (b) all of such Person's rights in, to and under all purchase and sales orders for goods, services or other property, and all of such Person's rights to any goods, services or other property represented by any of the foregoing (including returned or repossessed goods and unpaid sellers' rights of rescission, replevin, reclamation and rights to stoppage in transit), (c) all monies due to or to become due to such Person under all contracts for the sale, lease or exchange of goods or other property or the performance of services by such Person (whether or not yet earned by performance on the part of such Person), and (d) all collateral security and guarantees of any kind given to such Person with respect to any of the foregoing. "Chattel Paper" shall mean all "chattel paper" (as defined in the UCC) now owned or hereafter acquired by the Debtor or in which the Debtor has or acquires any rights, or other receipts of the Debtor, evidencing or representing rights or interest in such chattel paper. "Collateral" shall mean, collectively, all of the following: (i)all Accounts; (ii)all Chattel Paper; (iii)all Deposit Accounts; (iv)all Documents; (v)all Equipment; (vi)all Fixtures; (vii)all General Intangibles; (viii)all Instruments; (ix)all Inventory; (x)all Investment Property; (xi)all Software; (xii)all money, cash or cash equivalents; (xiii) all other goods and personal property, whether tangible or intangible; (xiv) all Supporting Obligations and Letter-of-Credit Rights of the Debtor; (xv) all books and records pertaining to any of the Collateral (including, without limitation, credit files, Software, computer programs, printouts and other computer materials and records, including customer lists); (xvi) the commercial tort claims; and (xvii) all products and Proceeds of all or any of the Collateral described in clauses (i) through (xvi) hereof. "Copyright License" shall mean any and all rights of the Debtor under any written agreement granting any right to use any Copyright or Copyright registration. "Copyrights" shall mean all of the following now owned or hereafter acquired by the Debtor or in which the Debtor now has or hereafter acquires any rights: (a) all copyrights and general intangibles of like nature (whether registered or unregistered), all registrations and recordings thereof, and all applications in connection therewith, including all registrations, recordings and applications in the United States Copyright Office or in any similar office or agency of the United States, any state or territory thereof, or any other country or any political subdivision thereof, and (b) all reissues, extensions or renewals thereof. "Debtor" shall have the meaning given to that term in the introductory paragraph hereof. "Deposit Accounts" shall mean all "deposit accounts" (as defined in the UCC) now owned or hereafter acquired by the Debtor or in which the Debtor has or acquires any rights, or other receipts, of the Debtor covering, evidencing or representing rights or interest in such deposit accounts. "Documents" shall mean all "documents" (as defined in the UCC) now owned or hereafter acquired by the Debtor or in which the Debtor has or acquires any rights, or other receipts, of the Debtor covering, evidencing or representing goods. "Equipment" shall mean all "equipment" (as defined in the UCC) now owned or hereafter acquired by the Debtor and wherever located, and, in any event, shall include all machinery, equipment, furniture, furnishings, processing equipment, conveyors, machine tools, engineering processing equipment, manufacturing equipment, materials handling equipment, trade fixtures, trucks, trailers, forklifts, vehicles, computers and other electronic data processing and other office equipment of the Debtor, and any and all additions, substitutions and replacements of any of the foregoing, together with all attachments, components, parts, equipment and accessories installed thereon or affixed thereto, all leasehold improvements, all fuel therefor and all manuals, drawings, instructions, warranties and rights with respect thereto. "Event of Default" shall have the meaning set forth for such term in Section 8 hereof. "Fixtures" shall mean all "fixtures" (as defined in the UCC) now owned or hereafter acquired by the Debtor or in which the Debtor has or acquires any rights, or other receipts, of the Debtor covering, evidencing or representing rights or interest in such fixtures. "GAAP" shall mean generally accepted accounting principles set forth in the opinions and pronouncements of the Accounting Principles Board of the American Institute of Certified Public Accounts and statements and pronouncements of the Financial Accounting Standards Board or in such other statements by such other entity as may be approved by a significant segment of the accounting profession, which are applicable to the circumstances as of the date of determination. "General Intangibles" shall mean all "general intangibles" (as defined in the UCC) now owned or hereafter acquired by the Debtor or in which the Debtor has or acquires any rights and, in any event, shall include all right, title and interest in or under all contracts, all customer lists, Licenses, Copyrights, Trademarks, Patents, and all applications therefor and reissues, extensions or renewals thereof, rights in Intellectual Property, interests in partnerships, joint ventures and other business associations, licenses, permits, copyrights, trade secrets, proprietary or confidential information, inventions (whether or not patented or patentable), technical information, procedures, designs, knowledge, know-how, software, data bases, data, skill, expertise, experience, processes, models, drawings, materials and records, goodwill (including the goodwill associated with any Trademark or Trademark License), all rights and claims in or under insurance policies (including insurance for fire, damage, loss and casualty, whether covering personal property, real property, tangible rights or intangible rights, all liability, life, key man and business interruption insurance, and all unearned premiums), un-certificated securities, choses in action, deposit, checking and other bank accounts, rights to receive tax refunds and other payments, rights of indemnification, all books and records, correspondence, credit files, invoices, tapes, cards, computer runs, domain names, prospect lists, customer lists and other papers and documents. "Instruments" shall mean all "instruments" (as defined in the UCC) now owned or hereafter acquired by the Debtor or in which the Debtor has or acquires any rights and, in any event, shall include all promissory notes, all certificates of deposit and all letters of credit evidencing, representing, arising from or existing in respect of, relating to, securing or otherwise supporting the payment of, any of the Accounts or other obligations owed to the Debtor. "Intellectual Property" shall mean all of the following now owned or hereafter acquired by the Debtor or in which the Debtor has or acquires any rights: (a) all Patents, patent rights and patent applications, Copyrights and copyright applications, Trademarks, trademark rights, trade names, trade name rights, service marks, service mark rights, applications for registration of trademarks, trade names and service marks, fictitious names registrations and trademark, trade name and service mark registrations, and all derivations thereof; and (b) Patent Licenses, Trademark Licenses, Copyright Licenses and other licenses to use any of the items described in the preceding clause (a), and any other items necessary to conduct or operate the business of the Debtor. "Inventory" shall mean all "inventory" (as defined in the UCC) now owned or hereafter acquired by the Debtor or in which the Debtor has or acquires any rights and, in any event, shall include all goods owned or held for sale or lease to any other Persons. "Investment Property" shall mean all "investment property" (as defined in the UCC) now owned [or hereafter acquired] by the Debtor or in which the Debtor has or acquires any rights and, in any event, shall include all "certificated securities", "uncertificated securities", "security entitlements", "securities accounts", "commodity contracts" and "commodity accounts" (as all such terms are defined in the UCC) of the Debtor. "Letter-of-Credit Rights" shall mean "letter-of-credit rights" (as defined in the UCC), now owned or hereafter acquired by the Debtor, including rights to payment or performance under a letter of credit, whether or not the Debtor, as beneficiary, has demanded or is entitled to demand payment or performance. "License" shall mean any Copyright License, Patent License, Trademark License or other license of rights or interests of the Debtor in Intellectual Property or authorization by any Person or political entity entitling the Debtor to sell products or perform services. "Lien" shall have the meaning given that term in Section 5(d) hereof. "Patent License" shall mean any written agreement now owned or hereafter acquired by the Debtor or in which the Debtor has or acquires any rights granting any right with respect to any property, process or other invention on which a Patent is in existence. "Patents" shall mean all of the following now owned or hereafter acquired by the Debtor or in which the Debtor has or acquires any rights: (a) all letters patent of the United States or any other country, all registrations and recordings thereof, and all applications for letters patent of the United States or any other country, including registrations, recordings and applications in the United States Patent and Trademark Office or in any similar office or agency of the United States, any State or Territory thereof, or any other country; and (b) all reissues, continuations, continuations-in-part and extensions thereof. "Permitted Liens" shall have the meaning given that term in Section 5(d) hereof. "Person" shall mean an individual, corporation, partnership, limited liability company, association, trust or unincorporated organization, or a government or any agency or political subdivision thereof. "Proceeds" shall mean all "proceeds" (as defined in the UCC) of, and all other profits, rentals or receipts, in whatever form, arising from the collection, sale, lease, exchange, assignment, licensing or other disposition of, or realization upon, the Collateral, and, in any event, shall mean and include all claims against third parties for loss of, damage to or destruction of, or for proceeds payable under, or unearned premiums with respect to, policies of insurance in respect of any Collateral, and any condemnation or requisition payments with respect to any Collateral and the following types of property acquired with cash proceeds: Accounts, Inventory, General Intangibles, Documents, Instruments and Equipment. "Requisite Holders" shall mean, as of any date, Secured Parties holding more than 50% of the aggregate outstanding principal amount of the Loans. "Secured Obligations" shall mean (i) the full and prompt payment when due (whether at the stated maturity, by acceleration or otherwise) of all obligations under the Notes and this Agreement and all other indebtedness, liabilities, or other obligations of the Debtor to the Secured Parties, however and whenever incurred or evidenced, whether direct or indirect, absolute or contingent, or due or to become due (the "Additional Obligations"') (including obligations under the Notes and this Agreement and the Additional Obligations which, but for the automatic stay under Section 362(a) of Title 11 of the United States Code entitled "Bankruptcy," as now or hereafter in effect, or any successor thereto, would become due), indebtedness and liabilities (including, without limitation, indemnities, fees and interest thereon and all interest that accrues after the commencement of any case, proceeding or other action relating to the bankruptcy, insolvency, reorganization or similar proceeding of the Debtor at the rate provided for in the Notes or with respect to the Additional Obligations, as applicable, whether or not a claim for post-petition interest is allowed in any such case, proceeding or other action) of the Debtor owing to the Secured Parties, now existing or hereafter incurred under, arising out of or in connection with the Notes and this Agreement and with respect to the Additional Obligations and the due performance and compliance by the Debtor with the terms, conditions and agreements of the Notes, this Agreement and any agreements with respect to the Additional Obligations; (ii) any and all sums paid by the Secured Parties in order to preserve the Collateral or preserve its Security Interest (as defined below) in the Collateral; and (iii) in the event of any proceeding for the collection or enforcement of any indebtedness, obligations or liabilities of the Debtor referred to in the preceding clause (i) after an Event of Default (as defined hereinafter) shall have occurred and be continuing, the expenses of re-taking, holding, preparing for sale or lease, selling or otherwise disposing of or realizing on the Collateral (as defined below), or of any exercise by the Secured Parties of its rights hereunder, together with attorneys' fees actually incurred and court costs. "Security Interests" shall mean the security interests granted to the Secured Parties pursuant to Section 3. as well as all other security interests created or assigned as additional security for the Secured Obligations pursuant to the provisions of this Agreement. "Software" shall mean all "software" (as defined in the UCC), now owned or hereafter acquired by the Debtor, including all computer programs, computer programming source code, and all supporting information provided in connection with a transaction related to any program. "Supporting Obligations" means all "supporting obligations" (as defined in the UCC), including letters of credit and guaranties issued in support of Accounts, Chattel Paper, Documents, General Intangibles, Instruments, or Investment Property. "Trademark License" shall mean any written agreement now owned or hereafter acquired by the Debtor or in which the Debtor has or acquires any such rights granting to the Debtor any right to use any Trademark. "Trademarks" shall mean all of the following now owned or hereafter acquired by the Debtor or in which the Debtor has or acquires any such rights: (i) all trademarks, trade names, corporate names, company names, business names, fictitious business names, web addresses/url's, trade styles, service marks, logos, other source or business identifiers, prints and labels on which any of the foregoing have appeared or appear, designs and general intangibles of like nature (whether registered or unregistered), now owned or existing or hereafter adopted or acquired, all registrations and recordings thereof, and all applications in connection therewith, including, without limitation, registrations, recordings and applications in the United States Patent and Trademark Office or in any similar office or agency of the United States, any State thereof or any other country or any political subdivision thereof, (ii) all reissues, extensions or renewals thereof and (iii) all goodwill associated with or symbolized by any of the foregoing. "UCC" shall mean the Uniform Commercial Code as in effect, from time to time, in the State of Delaware; provided that if by reason of mandatory provisions of law, the perfection or the effect of perfection or non-perfection of the Security Interests in any Collateral is governed by the Uniform Commercial Code as in effect in a jurisdiction other than Delaware, "UCC" shall mean the Uniform Commercial Code as in effect in such other jurisdiction for purposes of the provisions hereof relating to such perfection or effect of perfection or non-perfection. "United States" shall mean the United States of America, any of the fifty states thereof, and the District of Columbia. 2.Appointment and Authorization of Collateral Agent. (a)The Requisite Holders may, if determined necessary or convenient, appoint and authorize a person to act as Collateral Agent to take such action as collateral agent on their behalf and to exercise such powers and discretion under this Agreement as are delegated to the Collateral Agent by the terms of such appointment, together with such powers and discretion as are reasonably incidental thereto. The Debtor shall be entitled to prompt written notice of any such appointment and acceptance by the collateral agent together with such evidence of appointment and authority as it may reasonably request. (b) All notices and other communications provided for hereunder shall be in writing with respect to each Secured Party, sent to the address set forth in the Note, and delivered in the manner required by each Note. 3.Grant of Security Interest. As security for the prompt and complete payment and performance when due of the Secured Obligations, Debtor hereby collaterally assigns and pledges to the Secured Parties and grants a continuing security interest tothe Secured Parties in and to all of the Debtor's right, title and interest in to and under all of the Collateral (and all rights therein), or in which or to which the Debtor has any rights, in each case, whether now existing or hereafter from time to time acquired. 4.Authorization to File Financing Statement and other Actions. (a)Debtor hereby agrees to file on behalf of the Secured Parties and, if one is subsequently duly appointed, authorizes the collateral agent or its counsel at any time and from time to time to file one or more financing statements, continuation statements or other documents in any Uniform Commercial Code jurisdiction as collateral agent may deem necessary or desirable, which financing statements, continuation statements or other documents (a) indicate the Collateral (i) as all assets of the Debtor or words of similar effect, regardless of whether any particular asset comprised in the Collateral falls within the scope of Article 9 of the UCC, or (ii) as being of an equal or lesser scope or with greater detail, and (b) contain any other information required by part 5 of Article 9 of the UCC for the sufficiency or filing office acceptance of any financing statement or amendment.The Debtor agrees to furnish any such information to the collateral agent, if one is duly appointed by the Requisite Holderspromptly upon request. (b)If the Debtor shall at any time hold or acquire a commercial tort claim, the Debtor shall promptlynotify the Secured parties or, if one has been duly appointed, the collateral agent, in a writing signed by the Debtor of the brief details thereof and granting in such writing a security interest therein and in the proceeds thereof, all upon the terms of this Agreement. (c)The Debtor agrees to take any other action reasonably requested by the Requisite Holders or if one is duly appointed the collateral agent, including, without limitation, delivery of certain Collateral or a control agreement granting control of certain Collateral , to the person designated by the Requisite Holders or, to the collateral agent, if one is duly appointed, to insure the attachment, perfection and priority of, and the ability of the Secured Parties to maintain or enforce, the Security Interest in any and all of the Collateral. (d)The Debtor hereby irrevocably agrees to make, constitute and appoint the collateral agent, if one is duly appointed,as the Debtor's true and lawful attorney-in-fact (with full power of substitution or resubstitution, in the name of the Debtor, the collateral agent or otherwise) upon an Event of Default with the power (i) to do any and every act that the Debtor is obligated by this Agreement to do, (ii) to do all things necessary to preserve and protect the
